ACCEPTED
                                                                                                                       01-15-00251-CV
                                                                                                            FIRST COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                   8/3/2015 3:25:51 PM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                                CLERK




                   No. 01-15-00251-CV                                                            FILED IN
               _________________________________________________
                                                         1st COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                         8/3/2015 3:25:51 PM
                 IN THE COURT OF APPEALS FOR THE                                         CHRISTOPHER A. PRINE
                                                                                                 Clerk
               FIRST DISTRICT OF TEXAS AT HOUSTON
               _________________________________________________

        In re Texas State Silica Products Liability Litigation
              __________________________________________________

                     Appeal from the 333rd Judicial District Court
                       of Harris County, Texas No. 2004-70000
              __________________________________________________

                    MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLEE’S BRIEF
         ________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         Appellees 1 ask that the time for filing Appellee’s Brief be extended until

thirty days after the Court rules on the Appellees’ pending Motion to Dismiss

Appeal and Motion to Strike Appellants’ Brief. Alternatively, Appellees ask that

the time for filing their Brief be extended until August 31, 2015. As required by

Tex. R. App. P. 10.5(b), Appellees submit the following:

         1. The current deadline for filing Appellee’s Brief is July 31, 2015.




1
  The list of Appellees joining in this Motion is contained in the Motion to Dismiss Appeal or, Alternatively, Motion
to Strike Appellants’ Brief filed on July 16, 2015.




                                                         1
      2. Appellees request an extension of time to file their Brief until thirty days

after the Court rules on Appellees’ pending Motion to Dismiss Appeal and Motion

to Strike Brief. Alternatively, Appellees ask for an extension of time to file their

Brief of thirty-one days, until Monday, August 31, 2015.

      3. Appellants filed their Brief on July 1, 2015. On July 16, 2015, Appellees

filed their Motion to Dismiss Appeal or, Alternatively, to Strike Plaintiffs’ Brief.

That motion included a request for extension of time to file Appellees’ Brief.

When Appellees had not received a ruling on the motion by July 31, the date

Appellees’ Brief was due, Appellees examined the Court’s electronic records and

determined that Appellees’ Motion had been docketed only as a motion to dismiss

the appeal.   Therefore, Appellees are now filing a separate Motion to Strike

Appellants’ Brief as well as this separate Motion for Extension of Time to File

Appellees’ Brief.

      4. This is a seriously-flawed appeal in which Appellants have shown no

respect for the jurisdiction of the Court or for the substantive and procedural rules

of briefing. Appellants have attempted to take an interlocutory appeal from an

order denying permanent injunctive relief. A court of appeals does not have

jurisdiction to consider the grant or denial of a permanent injunction through an

interlocutory appeal. See Delta Oilfield Services, Inc. v. Delta Int’l Service Co.,

1998 WL 767731, at *1 (Tex. App.—Houston [14th Dist.] 1998, no pet.);
Brelsford v. Old Bridge Lake Community Serv. Corp., 784 S.W.2d 700, 702 (Tex.

App.—Houston [14th Dist.] 1989, no writ); see also Young v. Golfing Green

Homeowner’s Ass’n, Inc., 2012 WL 6685472, at *1 (Tex. App.—Dallas 2012, no

pet.) (mem. op.) (“A summary judgment that fails to dispose of all claims, even if

it grants a permanent injunction, is interlocutory and unappealable”). Appellants’

Brief does not raise any issue about the MDL Court’s denial of injunctive relief.

Instead, Appellants’ Brief deals only with the merits of Appellants’ interlocutory

challenge, even though the MDL Court has never ruled on the merits of that claim.

      5. Appellees should not be required to respond to a lengthy brief when the

Court lacks jurisdiction over the appeal and Appellants’ Brief lacks any issue that

was properly preserved for appeal. Appellees therefore ask that the time for filing

their Brief be extended until after the Court has resolved the pending Motion to

Dismiss Appeal and Motion to Strike Appellants’ Brief. If, after those motions are

decided, there are any issues remaining before the Court, Appellees will file their

Brief within thirty days. Alternatively, Appellees ask that the deadline for filing

their Brief be extended for thirty-one days from the current date for filing the brief,

which will be Monday, August 31, 2015.

      5.     No previous extensions of time to file Appellees’ Brief have been

requested.
      6. On August 3, 2015, Mike Martin, counsel for Appellants, informed

counsel for Appellees that Appellants oppose a stay of the briefing schedule until

after resolution of the pending motions, Appellants do not oppose an extension of

thirty days to file Appellants’ Brief.

      For the foregoing reasons, Appellees ask that the time for filing Appellee’s

Brief be extended until thirty days after the Court rules on the Appellees’ pending

Motion to Dismiss Appeal and Motion to Strike Appellants’ Brief. Alternatively,

Appellees ask that the time for filing their Brief be extended until August 31, 2015.



                                  Respectfully submitted,

                                  /s/ Kevin F. Risley______________________
                                  Kevin F. Risley
                                  State Bar No. 16941200
                                  THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                  One Riverway, Suite 1400
                                  Houston, Texas 77056
                                  Telephone: 713.403.8295
                                  Facsimile: 713.403.8299
                                  Email: krisley@thompsoncoe.com

                                  COUNSEL FOR APPELLEE
                                  3M COMPANY
                                  ON BEHALF OF ALL
                                  APPELLEES
                        CERTIFICATE OF SERVICE

      I hereby certify that on August 3, 2015, a true and correct copy of the
foregoing document was served pursuant to electronic service

Mike Martin
Maloney Martin, L.L.P.
3401 Allen Parkway, Suite 100
Houston, Texas 77019
Attorneys for Appellants


                                    /s/ Kevin F. Risley___________
                                    Kevin F. Risley




                     CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Mr. Mike Martin, counsel for certain
Appellants, about the merits of the requested relief in this motion. Mr. Martin
opposes any extension of time to file Appellees’ Brief.

                                    /s/ Kevin Risley
                                    Kevin Risley